Citation Nr: 1742080	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  11-12 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for flat feet, based upon substitution of the Appellant as the claimant.

2. Entitlement to service connection for hearing loss, based upon substitution of the Appellant as the claimant.

3. Entitlement to service connection for tinnitus, based upon substitution of the Appellant as the claimant.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1953 to April 1955.  He passed away in December 2016 while the above claims were pending.  His daughter, the Appellant, was properly substituted as the claimant for his pending claims in August 2017. 

This matter came before the Board in March 2013, at which time the Board remanded to obtain outstanding VA treatment records and to provide the Veteran with VA examinations.  Outstanding treatment records were obtained and VA examinations were scheduled, but the Veteran did not appear.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board remanded the matter again in September 2016 to afford the Veteran a hearing.  Unfortunately, the Veteran passed away prior to the hearing.  As the Appellant did not withdraw the request for a hearing, a remand is necessary to afford the Appellant a hearing.  See id.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Board remanded the issues on appeal in September 2016 to afford the Veteran a hearing.  Unfortunately, the Veteran passed away prior to the hearing, which was scheduled in December 2016.  VA mailed a hearing clarification letter to the Appellant to determine whether she wanted to withdraw the Veteran's request for a hearing, but she did not respond within thirty days.  A remand is therefore necessary to afford the Appellant a hearing.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Appellant for a videoconference hearing before a Veterans Law Judge. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


